Citation Nr: 0930654	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether a reduction of the Veteran's compensation benefits 
effective from July, 2003 to January 2006 based upon his 
conviction of a felony was proper.

2. Whether a reduction of the Veteran's compensation benefits 
effective from February 2007 to June 2007 based upon his 
status as a fugitive felon was proper.

3. Whether a reduction of the Veteran's compensation benefits 
effective from June, 2007 to October 2007 based upon his 
conviction of a felony was proper.

3. Whether a reduction of the Veteran's compensation benefits 
effective from August 2008 based upon his conviction of a 
felony was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
January 1975 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision in August 2003 and October 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO).

The propriety of the reduction of the Veteran's VA 
compensation during the time frame in question is the only 
matter developed and certified for the Board's review at this 
time.  The file indicates there may have been an overpayment 
regarding payment of benefits and the Veteran in October 2007 
has requested a waiver of this overpayment, but it is unclear 
whether the RO decided to seek or waive recoupment.  While 
the Board's decision in this matter is directly related to 
the question of the validity of any overpayment charged to 
the Veteran's compensation account, any questions as to the 
validity of the overpayment or waiver thereof are not 
specifically addressed, as such issues are not now properly 
before the Board for review.  If those matters are at issue, 
they are referred back to the RO for further development.

The Veteran requested a hearing before the Board, but 
withdrew that request in a writing received by VA in March 
2009.

During the pendency of the appeal, in a rating decision in 
May 2006, the RO denied an increase in the rating assigned to 
the Veteran's service connected low back disability.  The 
Veteran expressed disagreement with this rating decision in 
January 2007.  The RO issued a statement of the case in May 
2007, but the Veteran never filed a substantive appeal, 
either by VA Form 9, "Appeal to Board of Veterans' Appeals," 
or correspondence containing the necessary information within 
the proper time frame, see 38 C.F.R. § 20.302, and by 
operation of law, the unappealed rating decision became 
final.  38 U.S.C.A. § 7105.

The issues of termination of benefits in 2007 because the 
Veteran was a fugitive felon and reduction of benefits 
because of two incarcerations in 2007 and 2008 are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The Veteran was service connected for a low back strain 
disability in July 1977.

2. In January 1980, the rating for the Veteran's disability 
was lowered to 10 percent effective April 1980 and both the 
Veteran and his service representative were notified of the 
decision in January 1980.  In said notice, the Veteran was 
advised of his right to submit additional evidence which 
would support continuing the 40 percent rating.

3. VA did not receive from the Veteran any additional 
evidence or documentation expressing disagreement with the 
reduced rating decision within 60 days of notification.  By 
operation of law, the January 1980 decision became final 
based on the evidence of record at the time.  

5. In February 1991, the Veteran was incarcerated following a 
felony conviction.

6. VA reduced the Veteran's monthly compensation effective 
from the date VA learned of the Veteran's incarceration from 
the Veteran himself in July 2003.

7. The Veteran was released from prison in January 2006.

8. VA was notified of the Veteran's release from 
incarceration in January 2006 and resumed the full amount of 
compensation benefits in January 2006.


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation 
benefits equivalent to half of a 10 percent evaluation, 
effective from July 2003 to January 2006 due to incarceration 
for a felony conviction, was proper.  38 U.S.C.A. §§ 5107, 
5313, 7105 (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.665 
(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

In regard to the Veteran's claim of whether the reduction of 
VA compensation due to incarceration was proper, VCAA 
requirements are not applicable as the law and not the 
factual evidence is dispositive of this claim.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  The issue on appeal arises 
under 38 U.S.C.A. § 5313, which requires a reduction of 
benefits for certain incarcerated veterans, and not from the 
receipt of a substantially complete claim for benefits from 
the Veteran.  38 U.S.C.A. § 5103(a), 5103A.  See Lueras v. 
Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA notice and 
assistance provisions do not apply to chapter 53 proceedings 
involving special provisions relating to benefits).  Thus, 
the VCAA is not applicable to the appeal of the issue of 
whether the reduction of the Veteran's service connected 
disability compensation due to incarceration was proper, and 
further discussion of compliance with the VCAA in regard to 
this issue is not required.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Principles

Under VA laws and regulations, a person who is incarcerated 
in a federal, state, or local penal institution in excess of 
60 days for conviction of a felony will not be paid 
compensation in excess of that amount specified in 38 C.F.R. 
§ 3.665 beginning on the 61st day of incarceration.  38 
U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  
If a disability evaluation is less than 20 percent, the 
veteran shall receive one-half the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d).

However, VA must notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  38 
C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

Facts

The Veteran was service connected for a low back strain 
disability in July 1977.

In January 1980, the RO lowered the rating for the Veteran's 
disability to 10 percent effective April 1980. and both the 
Veteran and his service representative were notified of the 
decision in January 1980.  In said notice, the Veteran was 
advised of his right to submit additional evidence which 
would support continuing the 40 percent rating.

VA did not receive from the Veteran any additional evidence 
or documentation expressing disagreement with the reduced 
rating decision within 60 days of notification.  By operation 
of law the January 1980 decision became final based on the 
evidence of record at the time.  

In July 2003, VA received information from the Veteran 
himself that the Veteran was incarcerated for a felony when 
the Veteran requested apportionment for his child.  The RO in 
October 2004 contacted the state authorities where the 
Veteran was incarcerated and learned that the Veteran had 
been incarcerated since February 1991.  The Veteran does not 
dispute that he was incarcerated on that date for a felony 
conviction.

The RO notified the Veteran in August 2003 and October 2003 
of a reduction of compensation benefits due to incarceration, 
the possible resumption of benefits upon his release from 
incarceration, and his rights to present additional evidence 
or request a hearing.  Effective July 2003, the Veteran's 
compensation was reduced in half.

The Veteran filed his notice of disagreement to the October 
2003 decision letter in March 2004.

In January 2005, the Veteran's child was awarded 
apportionment of 50 percent of the Veteran's full 
compensation award.  Both the Veteran and the child's mother 
received notice of the apportionment.

In January 2006, the Veteran was released from incarceration 
and notified VA of his release that same month.  VA restored 
the Veteran to his full compensation benefit effective 
January 2006.

Analysis

Before discussing whether the RO properly reduced the 
Veteran's compensation due to incarceration for a felony 
conviction, the Veteran raises two arguments as to why he is 
outside the parameters of the relevant statute.  First, the 
Veteran notes his disability was service connected in 1977 
before the effective date of 38 U.S.C.A. § 5313, the statute 
that authorizes VA to reduce the benefits for veterans 
incarcerated for a felony.  The Veteran argues that the 
statute cannot be applied to Veterans whose disability was 
deemed service connected before the effective date of the 
statue.

The Board has determined that the statute can be applied to 
the Veteran even though his compensation award predates the 
effective date of the statue.  Congress authorized VA to 
reduce compensation or pension benefits to veterans who are 
convicted after the effective date of the statue, October 1, 
1980.  38 U.S.C.A. § 5313 (d).  Similarly, for veterans 
already incarcerated for a felony before October 1, 1980, VA 
can reduce benefits from that date forward.  Id.  In other 
words, benefits paid or owed by VA before October 1, 1980 
remain untouched.

While statutes and regulations are presumed not to have a 
retroactive effect, see Durr v. Nicholson, 400 F.3d 1375, 
1380 (2005), § 5313 as just noted, does not have a 
retroactive effect, but a prospective effect.  In this case, 
the Veteran was convicted of a felony and incarcerated after 
the effective date, October 1, 1980 and applying the statute 
to him is giving the statute a prospective effect, that is, 
to reduce his benefits based upon an incarceration occurring 
on or after October 1, 1980.  The statue thus looks to the 
date of incarceration, note the date a disability is service 
connected and rated.  Further, there has been no showing that 
a substantive right has been taken away.  The statute does 
not alter the Veteran's right to compensation, only the 
amount.  As can be seen in this case when VA reduced the 
Veteran's compensation in 1980, the amount is subject to 
adjustment by the VA depending upon the circumstances.

The Veteran also asserts that he was not notified in January 
1980 that his compensation was reduced from a 40 percent 
evaluation to a 10 percent rating effective April 1980.  
Based on this assertion, the Veteran then raises several 
arguments why his benefits should not have been reduced due 
to his felony conviction and incarceration.  The Board, 
however, finds that the Veteran's arguments are based on a 
faulty premise, namely that VA did not properly notify him of 
the reduced rating in 1980.

The file does contain VA Form 21-6763 which stated why VA was 
reducing his monthly benefits and by how much.  The form also 
explained the Veteran's right to submit additional evidence.  
While this form is undated, it is behind and appears to be an 
attachment to another document sent to the Veteran to his 
last address of record in April 1980.  Further, internal VA 
documents that are part of the Veteran's claim file indicate 
copies of VA Form 21-6763 were sent to both the Veteran and 
his service representative in January 1980.

There is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the United States Court of 
Appeals for Veterans Claims (Court) applied this presumption 
of regularity to procedures at the RO.  In this case, no 
clear evidence to the contrary has been presented to rebut 
the presumption of regularity.

In relation to the foregoing, the Veteran argues in an 
October 2005 statement that he never received notice because 
he was "in transient statue" without a permanent mailing 
address at that time and any VA mailings about the ratings 
reduction never reached him.  In connection with the mailing 
of correspondence and the presumption of regularity in the 
administrative process, the Court has held that VA may rely 
on the "last known address" shown of record, see Thompson v. 
Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the 
burden is on the appellant to keep VA apprised of his or her 
whereabouts; if he or she does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[the appellant]," see Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  

The Board therefore finds that in January 1980, the RO 
lowered the rating for the Veteran's disability to 10 percent 
and properly notified both the Veteran and his service 
representative of the decision.  VA did not receive from the 
Veteran any additional evidence or documentation expressing 
disagreement with the reduced rating decision.  By operation 
of law the January 1980 decision became final based on the 
evidence of record at the time.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105.

Turning now to the main issue at hand, in August 2003 and 
October 2003, the Veteran's benefits were reduced to an 
amount equivalent to half of his 10 percent evaluation 
effective July 2003, the date when the Veteran informed VA of 
his incarceration.  The reduction of benefits remained in 
effect until his release on January 2006, at which time his 
full rate was restored.  The Veteran does not contend and the 
evidence does not show that the conviction has been 
overturned. Accordingly, the requirements for the reduction 
of the Veteran's disability compensation benefits due to 
incarceration have been met.  38 C.F.R. § 3.665.

Because the law, rather than the facts in this case, is 
dispositive, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b).


ORDER

The criteria for the reduction of the Veteran's compensation 
due to his incarceration for conviction of a felony effective 
from July 2003 to January 2006 are met and the appeal is 
denied.


REMAND

In February 2007, the State of Texas issued a warrant for the 
Veteran's arrest.

In June [redacted], 2007, the Veteran was arrested.  He was 
incarcerated until October 2007 (the 2007 incarceration).

He was arrested a third time in June 2008 and has remained 
incarcerated since that time.  Information obtained by the RO 
indicates the term of imprisonment by the Veteran will expire 
in 2032.

The RO, in March 2008 and October 2009, terminated all 
benefits from February 2007 to June 2007, the period covering 
when there was an outstanding arrest warrant, and the Veteran 
was considered a fugitive felon.  The RO also reduced 
benefits from the 61st day of incarceration to the Veteran's 
release for the 2007 incarceration, and from August 2008, the 
61st day of the Veteran's current incarceration.  In said 
letters, the RO indicated that the Veteran had responsibility 
for overpayments of benefits for the relevant periods in 2007 
and 2008.

The Veteran, in a statements dated in June 2008 and February 
2009, as well as his service representative have made 
statements that the Board construes as disagreement with 
stopping benefits in 2007 because the Veteran was a fugitive 
felon, reducing benefits for the 2007 incarceration and the 
current 2009 incarceration, and overpayments made during the 
relevant time periods in 2007 and 2008.

No statement of the case has been issued.  As the RO has not 
yet issued a statement of the case, addressing the 
untimeliness of the substantive appeal to the rating decision 
of September 2002, the Board is required to remand the issue.  
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

As the Veteran has filed a timely notice of disagreement to 
the decisions of March 2008 and October 2009, the case is 
REMANDED for the following action:

1. Furnish the Veteran a statement of the 
case on the stopping all benefits in 2007 
because the Veteran was a fugitive felon 
and reduction of benefits because he was 
incarcerated from July 2007 to October 
2007 and incarcerated from June 2008 to 
the present.  Said statement shall also 
address the issue of overpayments sought 
by VA.  In order to perfect an appeal of 
the claim, the Veteran must still timely 
file a substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


